 



PROMISSORY NOTE EXTENSION AGREEMENT

 

This Promissory Note Extension Agreement, hereinafter referred to as “Extension
Agreement,” entered into this Twenty-Seventh day of December, 2013, by and
between INTELLINETICS, INC. hereinafter called “Maker” and Jackie M. Chretien,
hereinafter called “Lender”.

 

WHEREAS, Maker and Lender have entered into a Promissory Note dated March 2,
2009 for the amount of Eighty Thousand Dollars ($80,000), hereinafter referred
to as the “Note”. The Note had a maturity date of January 1, 2014.

 

WHEREAS, Maker and Lender desire to enter into this Extension Agreement in order
to extend the maturity date of the Note to January 1, 2015.

 

NOW, THEREFORE, it is duly agreed by both Maker and Lender to extend the due
date of the Note to January 1, 2015.

 

All other provisions of the original Note shall prevail unless otherwise
written.

 

IN WITNESS WHEREOF, the undersigned Maker and Lender have duly executed this
Extension Agreement, extending the maturity date of the Note as of the day and
year first written above.

 

  INTELLINETICS, INC.       By:      /s/ Matthew L. Chretien       Matthew L.
Chretien, President and CEO       JACKIE M. CHRETIEN          /s/  Jackie M.
Chretien

 



 

 

